DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/21 has been entered.

Claim Status
The amendments and arguments filed 6/16/21 are acknowledged.  Claims 3, 5-9, 12, 13, 15-29, 31-35, 37-44, 46-92, and 95-103 are cancelled. Claims 11, 30 and 93 are amended. Claims 1, 2, 4, 10-11, 14, 30, 36, 45, 93, 94, and 104-114 are pending. Claims 1, 2, 4, 10-11, 14, 30, 36, 45, 93, 94, and 104-114 are currently under consideration for patentability under 37 CFR 1.104.

Objections Withdrawn
The objection to claim 11 because the term “GOLD” is an acronym that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 30 because the term “FVC” is an acronym that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Withdrawn
The rejection of claim 93 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendments thereto. 

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 106 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “at least 40%”, and the claim also recites “at least 50%” which is the narrower statement of the range/limitation. Claim 106 recites the broad recitation “at least 5%”, and the claim also recites “at least 10%” which is the narrower statement of the range/limitation The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Applicant did not address this rejection or amend the claims to overcome the rejection, therefore the rejection is maintained. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
The rejection of claims 1, 2, 4, 10, 14, 30, 36, 45, and 104-114 under 35 U.S.C. 103 as being unpatentable over Koike et al (US 2012/0148575 A1; filed 7/6/11; published 6/14/12) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims. 
The instant claims are drawn to a method of treating COPD, reducing the exacerbation rate of COPD, and increasing forced expiratory volume in a COPD patient, comprising administering to the patient benralizumab or antigen binding fragment thereof. Claim 1 and its dependent claims are drawn to administration of a dose of 100 mg.  The patient can have a blood eosinophil count of at least 200, 300, or 400 eosinophils/microL prior to administration. The exacerbation rate can be reduced by at least 30%, and within a year from first administration. The method can increase the patient’s FEV1 and/or FVC, and can improve symptoms on a COPD questionnaire. The method can comprise administration of two doses of benralizumab. The dose of the benralizumab can be 10 or 30 mg. The dosing interval can comprise at least one 4 week and at least one 8 week interval.  The administration can be subcutaneous.
Regarding claims 1, 2, 4, 10, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 103-115 and paragraph [0060]). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see paragraph [0144]). Koike et al describe administration of a dose of at 1-20 mg (see paragraph [0109], [0110]) or at least 120 micrograms (see paragraph [0112]).  Koike does not provide the exact dosing regimen of the instant claims, although 
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see paragraph [0118]).  
Regarding claims 4, 14, 30, 36, and 104-114, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently improve patient symptoms as described in the instant claims regarding FEV1, COPD questionnaire, exacerbation rate, and FVC. 
	Koike et al do not describe the specific doses, dose intervals, or subcutaneous administration of the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al because a medical professional would be motivated to identify the most effective treatment for COPD. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The method of Koike et al recognizes the ability of benralizumab to treat COPD, the possibility of at least two doses of benralizumab to treat disease, and provides the eosinophil/ml characteristics to identify the patients in need of treatment. To arrive at the instant method, a medical professional would only need to perform routine testing to determine the doses and administration intervals that are most effective for the patient population. The skilled artisan would be motivated to perform this testing in order to provide the most effective and efficient treatment of COPD. Further, administration through subcutaneous methods is well known and often practiced among medical professionals, and would be a common variation for administration of compounds to treat disease. Thus, the combination of elements in the prior art reference provides a prima facie case of obviousness, absent convincing evidence to the contrary.
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Applicant’s Arguments
Applicant argues:
1. COPD is a complex and heterogeneous disease with myriad symptoms and levels of severity that can make it challenging to manage. Applicant alleges unexpected results when administering 100 
2. Applicant has found that patients, especially those with greater than or equal to 300 eosinophils per microliter and who received 100 mg of benralizumab every 4 weeks for the first 3 doses then once every 8 weeks, experienced a much larger reduction in moderate to severe acute exacerbation rate, whereas patients with lower eosinophils did not show such dramatic improvement. This is not simply showing that treatment is better than no treatment. Instead, these are unexpected results showing surprising benefit in patients receiving benralizumab. Applicant points to Table 2 and Figure 2 to show that greater than 300 eosinophils shows surprising evidence of benefit from benralizumab treatment. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Koike provides a method to treat COPD patients with certain levels of eosinophils, using doses that are similar to the instant claims. Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]). As stated in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of skill in the art would absolutely expect improvement of COPD with a known treatment for COPD (i.e. benralizumab) as compared to a placebo (i.e. a substance which has no therapeutic value). Since treatment itself would not be unexpected, the question is whether identifying the most effective dosing regimen would be obvious to one of skill in the art. According to MPEP 716.02(c), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Here, the evidence shows that treatment is better than no treatment. There is no particular evidence presented that suggests it would be unexpected for a treatment to work, when it is known to treat COPD. Applicant has therefore provided only a conclusory statement about the optimizing of ranges, without sufficient evidence to support criticality of the dosing schedule presented. As indicated by MPEP 2145, a showing of 
2. Applicant is alleging unexpected results based on the selection of the patients with 300 eosinophils/ul or greater. Applicant relies on a larger benefit to patients receiving benralizumab at 100 mg when they have over 300 eosinophils/microliter. As stated in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). First, the claims do not require the level of exacerbation rate reduction that is described as “unexpected”. The claims are directed to any rate reduction of “at least 30%”. All of the treatments that are shown in Table 2 and Figure 2 meet this requirement, including for those that have less than 300 eosinophils/ microliter. It is reasonable to expect one of skill in the art to optimize treatment that is known to work for all of the patients in Table 2 and Figure 2, in order to identify the patients for which the effect may be greatest. Second, the dosing and eosinophil levels are both named in the reference, which would provide one of skill in the art with a reasonable expectation that the optimal dosing could be found within the named dosing range and eosinophil values, which would require only routine testing that is regularly performed by medical professionals. As stated in the rejection above, the subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see paragraph [0144]). Koike et al describe administration of a dose of at 1-20 mg (see paragraph [0109], [0110]) or at least 120 micrograms (see paragraph [0112]).  Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).  

The rejection of claims 1, 2, 4, 10, 14, 30, 36, 45, 93 and 104-114 under 35 U.S.C. 103 as being unpatentable over Koike et al (US 2012/0148575 A1; filed 7/6/11; published 6/14/12) in view of Gossage et al (US 2012/0328606 A1; filed 5/17/12; published 12/27/12) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  
The instant claims are drawn to a method of treating COPD, reducing the exacerbation rate of COPD, and increasing forced expiratory volume in a COPD patient, comprising administering to the patient benralizumab or antigen binding fragment thereof. Claim 1 and its dependent claims are drawn to administration of a dose of 100 mg.  The patient can have a blood eosinophil count of at least 200, 300, or 400 eosinophils/microL prior to administration. The exacerbation rate can be reduced by at least 30%, and within a year from first administration. The method can increase the patient’s FEV1 and/or FVC, and can improve symptoms on a COPD questionnaire. The method can comprise administration of two doses of benralizumab. The dose of the benralizumab can be 10 or 30 mg. The dosing interval can comprise at least one 4 week and at least one 8 week interval.  The administration can be subcutaneous. The patient may use inhaled corticosteroids and a LABA. 
Regarding claims 1, 2, 4, 10, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 103-115 and paragraph [0060]). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see paragraph [0144]). Koike et al describe administration of a dose of at 1-20 mg (see paragraph [0109], [0110]) or at least 120 micrograms (see paragraph [0112]).   Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see paragraph [0118]).  
Regarding claims 4, 14, 30, 36, and 104-114, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently 
	Koike et al do not describe the specific doses, dose intervals, or subcutaneous administration of the instant claims. Koike et al do not describe administering benralizumab to a patient using an inhaled corticosteroid and a LABA. 
	Gossage et al describe the treatment of COPD with benralizumab in patients that use an inhaled corticosteroid and a LABA (see claim 23 and paragraph [0278]).  Further, Gossage et al describe that the dose may be about 10 mg, about 30 mg, or about 100 mg (see paragraph [0250]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al in light of the disclosure of Gossage et al because a medical professional would be motivated to identify the most effective treatment for COPD, and Gossage provides one possible treatment regimen to treat COPD. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The method of Koike et al recognizes the ability of benralizumab to treat COPD, the possibility of at least two doses of benralizumab to treat disease, and provides the eosinophil/ml characteristics to identify the patients in need of treatment. Gossage et al provides a suggestion of optimal doses, which could be tested by a medical professional in routine testing to determine the doses and administration intervals that are most effective for the patient population. Further, Gossage et al demonstrates a variation on the patient population that can be treated with benralizumab (i.e. patents also being treated with a corticosteroid and LABA). The skilled artisan would be motivated to use this variation, and perform routine testing to determine optimal dosing to provide the most effective and efficient treatment of COPD. Thus, the combination of prior art reference as provided a prima facie case of obviousness, absent convincing evidence to the contrary.
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            

Applicant’s Arguments
Applicant argues:
1. COPD is a complex and heterogeneous disease with myriad symptoms and levels of severity that can make it challenging to manage. Applicant alleges unexpected results when administering 100 
2. Gossage does not teach or suggest that patients, especially those with greater than or equal to 300 eosinophils per microliter would benefit from the dosing regimen of the instant claims. 
3. Applicant has found that patients, especially those with greater than or equal to 300 eosinophils per microliter and who received 100 mg of benralizumab every 4 weeks for the first 3 doses then once every 8 weeks, experienced a much larger reduction in moderate to severe acute exacerbation rate, whereas patients with lower eosinophils did not show such dramatic improvement. This is not simply showing that treatment is better than no treatment. Instead, these are unexpected results showing surprising benefit in patients receiving benralizumab. Applicant points to Table 2 and Figure 2 to show that greater than 300 eosinophils shows surprising evidence of benefit from benralizumab treatment. 


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Koike provides a method to treat COPD patients with certain levels of eosinophils, using doses that are similar to the instant claims. Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]). As stated in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of skill in the art would absolutely expect improvement of COPD with a known treatment for COPD (i.e. benralizumab) as compared to a placebo (i.e. a substance which has no therapeutic value). Since treatment itself would not be unexpected, the question is whether identifying the most effective dosing regimen would be obvious to one of skill in the art. According to MPEP 716.02(c), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Here, the evidence shows that treatment is better than no treatment. There is no particular evidence presented that suggests it would 
2. Applicant is arguing the merits of the references individually, even though they are presented as teaching the instant invention as a whole. According to MPEP 2145, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
3. Applicant is alleging unexpected results based on the selection of the patients with 300 eosinophils/ul or greater. Applicant relies on a larger benefit to patients receiving benralizumab at 100 mg when they have over 300 eosinophils/microliter. As stated in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). First, the claims do not require the level of exacerbation rate reduction that is described as “unexpected”. The claims are directed to any rate reduction of “at least 30%”. All of the treatments that are shown in Table 2 and Figure 2 meet this requirement, including for those that have less than 300 eosinophils/ microliter. It is reasonable to expect one of skill in the art to optimize treatment that is known to work for all of the patients in Table 2 and Figure 2, in order to identify the patients for which the effect may be greatest. Second, the dosing and eosinophil levels are both named in the reference, which would provide one of skill in the art with a reasonable expectation that the optimal dosing could be found within the named dosing range and eosinophil values, which would require only routine testing that is regularly performed by medical professionals. As stated in the rejection above, the subject’s pre-administration eosinophils can be at 


The rejection of claims 1, 2, 4, 10, 14, 30, 36, 45, and 104-114 under 35 U.S.C. 103 as being unpatentable over Koike et al (US 2012/0148575 A1; filed 7/6/11; published 6/14/12) in view of Ghazi et al (Expert Opin Biol Ther. 2012 January ; 12(1): 113–118) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims.
The instant claims are drawn to a method of treating COPD, reducing the exacerbation rate of COPD, and increasing forced expiratory volume in a COPD patient, comprising administering to the patient benralizumab or antigen binding fragment thereof. Claim 1 and its dependent claims are drawn to administration of a dose of 100 mg.  The patient can have a blood eosinophil count of at least 200, 300, or 400 eosinophils/microL prior to administration. The exacerbation rate can be reduced by at least 30%, and within a year from first administration. The method can increase the patient’s FEV1 and/or FVC, and can improve symptoms on a COPD questionnaire. The method can comprise administration of two doses of benralizumab. The dose of the benralizumab can be 10 or 30 mg. The dosing interval can comprise at least one 4 week and at least one 8 week interval.  The administration can be subcutaneous. The patient may use inhaled corticosteroids and a LABA. 
Regarding claims 1, 2, 4, 10, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 103-115 and paragraph [0060]). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see paragraph [0144]). Koike et al describe administration of a dose of at 1-20 mg (see paragraph [0109], [0110]) or at least 120 micrograms (see paragraph [0112]).   Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see paragraph [0118]).  
Regarding claims 4, 14, 30, 36, and 104-114, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently 
	Koike et al do not describe the specific doses or dose intervals of the instant claims.  Koike et al do not describe subcutaneous administration. 
Ghazi et al describe subcutaneous administration of benralizumab at 25 mg and 100 mg on days 0, 28 (4 weeks), and 56 (8 weeks) (see page 4). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al using the disclosure of Ghazi et al because a medical professional would be motivated to identify the most effective dosing and schedule for the treatment of disease. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The method of Koike et al recognizes the ability of benralizumab to treat COPD, the possibility of at least two doses of benralizumab to treat disease, and provides the eosinophil/ml characteristics to identify the patients in need of treatment. Ghazi et al provides a known dosing schedule and administration route that is demonstrated to provide treatment to patients. While Ghazi et al describe treating asthma, the symptoms to be treated and the inhibition of eosinophilic airway inflammation is applicable to both diseases. To arrive at the instant method, a medical professional would only need to apply the described doses and intervals described in Ghazi to the patient population of Koike. The skilled artisan would be motivated to use this known variation from the art to optimize the dosing schedule and administration for the most effective and efficient treatment of COPD. Thus, the combination of elements in the prior art reference provides a prima facie case of obviousness, absent convincing evidence to the contrary.
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.    

Applicant’s Arguments
Applicant argues:
1. Ghazi is a review article that discusses a Phase II study in adult asthmatics to evaluate safety and tolerability profiles of benralizumab. The study does not teach the efficacy of benralizumab in COPD, and does not suggest the improvement in symptoms seen in the instant specification data as compared to placebo.  


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is arguing the merits of the references individually, even though they are presented as teaching the instant invention as a whole. According to MPEP 2145, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
Koike provides a method to treat COPD patients with certain levels of eosinophils, using doses that are similar to the instant claims, including a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).Therefore, the efficacy of benralizumab in COPD patients was established in the art. The issue is whether one of skill in the art would be motivated to optimize the dosing regimen to achieve maximal response from the treatment, and whether the art provided guidance on selecting a specific dose range that was likely to provide this response. Koike teaches a wide range of doses that are effective. While Ghazi teaches the treatment of asthmatics, it is reasonable for one of skill in the art to look to studies that showed which doses are safe and tolerable in patients, when selecting a dose to use in a method of treating other patients. This is especially true here, considering that both the asthma of Ghazi and the COPD of Koike are characterized by high eosinophils, indicating possible overlap in underlying mechanisms that could be targeted for treatment.  One of skill in the art could therefore reasonably apply the doses identified by Ghazi to the method of Koike with a reasonable expectation of success. Further, MPEP 2144.05 states that generally, differences in 
2. Applicant is alleging unexpected results based on the selection of the patients with 300 eosinophils/ul or greater. Applicant relies on a larger benefit to patients receiving benralizumab at 100 mg when they have over 300 eosinophils/microliter. As stated in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). First, the claims do not require the level of exacerbation rate reduction that is described as “unexpected”. The claims are directed to any rate reduction of “at least 30%”. All of the treatments that are shown in Table 2 and Figure 2 meet this requirement, including for those that have less than 300 eosinophils/ microliter. It is reasonable to expect one of skill in the art to optimize treatment that is known to work for all of the patients in Table 2 and Figure 2, in order to identify the patients for which the effect may be greatest. Second, the dosing and eosinophil levels are both named in the reference, which would provide one of skill in the art with a reasonable expectation that the optimal dosing could be found within the named dosing range and eosinophil values, which would require only routine testing that is regularly performed by medical professionals. As stated in the rejection above, the subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see paragraph [0144]). Koike et al describe administration of a dose of at 1-20 mg (see paragraph [0109], [0110]) or at least 120 micrograms (see paragraph [0112]).  Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).  



The rejection of claims 1, 2, 4, 10-11, 14, 30, 36, 45, and 104-114 under 35 U.S.C. 103 as being unpatentable over Koike et al (US 2012/0148575 A1; filed 7/6/11; published 6/14/12) in view of Ghazi et al (Expert Opin Biol Ther. 2012 January ; 12(1): 113–118) and further in view of NCT01227278 Clinical Trial (downloaded from https://clinicaltrials.gov/archive/NCT01227278/2010_10_22; archived version for update from 10/22/2010) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims.
The instant claims are drawn to a method of treating COPD, reducing the exacerbation rate of COPD, and increasing forced expiratory volume in a COPD patient, comprising administering to the 
Regarding claims 1, 2, 4, 10, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 103-115 and paragraph [0060]). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see paragraph [0144]). Koike et al describe administration of a dose of at 1-20 mg (see paragraph [0109], [0110]) or at least 120 micrograms (see paragraph [0112]).   Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see paragraph [0118]).  
Regarding claims 4, 14, 20, 21, 30, 36, and 104-114, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently improve patient symptoms as described in the instant claims regarding FEV1, COPD questionnaire, exacerbation rate, and FVC
	Koike et al do not describe the specific doses or dose intervals of the instant claims.  Koike et al do not describe subcutaneous administration. Koike does not describe administration to a patient with severe or very severe COPD.
Ghazi et al describe subcutaneous administration of benralizumab at 25 mg and 100 mg on days 0, 28 (4 weeks), and 56 (8 weeks) (see page 4). 
The NCT01227278 Clinical Trial describes administration of MEDI-563 to subjects with moderate-to-severe COPD who exhibit eosinophilia. Patients with severe COPD are therefore included in the trial. The dosing includes a subcutaneous injection every 4 weeks and every 8 weeks (see entire document). 
prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al using the disclosures of Ghazi et al and the NCT01227278 Clinical Trial because a medical professional would be motivated to identify the most effective dosing and schedule for the treatment of disease. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The method of Koike et al recognizes the ability of benralizumab to treat COPD, the possibility of at least two doses of benralizumab to treat disease, and provides the eosinophil/ml characteristics to identify the patients in need of treatment. Ghazi et al and the NCT01227278 Clinical Trial provide a known dosing schedule, administration route and target patient population, which has been demonstrated to provide treatment to patients. While Ghazi et al describe treating asthma, the symptoms to be treated and the inhibition of eosinophilic airway inflammation is applicable to both diseases. To arrive at the instant method, a medical professional would only need to apply the described doses and intervals described in Ghazi to the patient population of Koike. Further, the NCT01227278 Clinical Trial demonstrates that the same dosing schedule is known to be used in patients with severe COPD. The skilled artisan would be motivated to use these known variations from the art to optimize the dosing schedule and administration for the most effective and efficient treatment of severe COPD. Thus, the combination of elements in the prior art reference provides a prima facie case of obviousness, absent convincing evidence to the contrary.
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.    

         Applicant’s Arguments
Applicant argues:
1. COPD is a complex and heterogeneous disease with myriad symptoms and levels of severity that can make it challenging to manage. Applicant alleges unexpected results when administering 100 mg of benralizumab every four weeks for the first three doses, then every eight weeks, which caused a much larger rate reduction in annual exacerbation rate than patients on placebo. This could not have been optimized through routine experimentation.  

3. Ghazi is a review article that discusses a Phase II study in adult asthmatics to evaluate safety and tolerability profiles of benralizumab. The study does not teach the efficacy of benralizumab in COPD, and does not suggest the improvement in symptoms seen in the instant specification data as compared to placebo.  
4. Applicant has found that patients, especially those with greater than or equal to 300 eosinophils per microliter and who received 100 mg of benralizumab every 4 weeks for the first 3 doses then once every 8 weeks, experienced a much larger reduction in moderate to severe acute exacerbation rate, whereas patients with lower eosinophils did not show such dramatic improvement. This is not simply showing that treatment is better than no treatment. Instead, these are unexpected results showing surprising benefit in patients receiving benralizumab. Applicant points to Table 2 and Figure 2 to show that greater than 300 eosinophils shows surprising evidence of benefit from benralizumab treatment. 


Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Koike provides a method to treat COPD patients with certain levels of eosinophils, using doses that are similar to the instant claims. Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]). As stated in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of skill in the art would absolutely expect improvement of COPD with a known treatment for COPD (i.e. benralizumab) as compared to a placebo (i.e. a substance which has no therapeutic value). Since treatment itself would not be unexpected, the question is whether identifying the most effective dosing regimen would be obvious to one of skill in the art. According to MPEP 716.02(c), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re 
2. Applicant is arguing the merits of the references individually, even though they are presented as teaching the instant invention as a whole. According to MPEP 2145, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
3. Koike provides a method to treat COPD patients with certain levels of eosinophils, using doses that are similar to the instant claims, including a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).Therefore, the efficacy of benralizumab in COPD patients was established in the art. The issue is whether one of skill in the art would be motivated to optimize the dosing regimen to achieve maximal response from the treatment, and whether the art provided guidance on selecting a specific dose range that was likely to provide this response. Koike teaches a wide range of doses that are effective. While Ghazi teaches the treatment of asthmatics, it is reasonable for one of skill in the art to look to studies that showed which doses are safe and tolerable in patients, when selecting a dose to use in a method of treating other patients. This is especially true here, considering that both the asthma of Ghazi and the COPD of Koike are characterized by high eosinophils, indicating possible overlap in underlying mechanisms that could be targeted for treatment.  One of skill in the art could therefore reasonably apply the doses identified by Ghazi to the method of Koike with a reasonable expectation of success. Further, MPEP 2144.05 states that generally, differences in 
4.  Applicant is alleging unexpected results based on the selection of the patients with 300 eosinophils/ul or greater. Applicant relies on a larger benefit to patients receiving benralizumab at 100 mg when they have over 300 eosinophils/microliter. As stated in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). First, the claims do not require the level of exacerbation rate reduction that is described as “unexpected”. The claims are directed to any rate reduction of “at least 30%”. All of the treatments that are shown in Table 2 and Figure 2 meet this requirement, including for those that have less than 300 eosinophils/ microliter. It is reasonable to expect one of skill in the art to optimize treatment that is known to work for all of the patients in Table 2 and Figure 2, in order to identify the patients for which the effect may be greatest. Second, the dosing and eosinophil levels are both named in the reference, which would provide one of skill in the art with a reasonable expectation that the optimal dosing could be found within the named dosing range and eosinophil values, which would require only routine testing that is regularly performed by medical professionals. As stated in the rejection above, the subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see paragraph [0144]). Koike et al describe administration of a dose of at 1-20 mg (see paragraph [0109], [0110]) or at least 120 micrograms (see paragraph [0112]).  Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).  


The rejection of claims 1, 2, 4, 10-11, 14, 30, 36, 45, 93-94 and 105-114 under 35 U.S.C. 103 as being unpatentable over Koike et al (US 2012/0148575 A1; filed 7/6/11; published 6/14/12) in view of Arron et al (US 2012/0156194 A1; filed 12/16/11; published 6/21/12) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims.
The instant claims are drawn to a method of treating COPD, reducing the exacerbation rate of COPD, and increasing forced expiratory volume in a COPD patient, comprising administering to the patient benralizumab or antigen binding fragment thereof. Claim 1 and its dependent claims are drawn to administration of a dose of 100 mg.  The patient can have a blood eosinophil count of at least 200, 300, or 400 eosinophils/microL prior to administration. The exacerbation rate can be reduced by at least 
Regarding claims 1, 2, 4, 8-10, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 103-115 and paragraph [0060]). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see paragraph [0144]). Koike et al describe administration of a dose of at 1-20 mg (see paragraph [0109], [0110]) or at least 120 micrograms (see paragraph [0112]).   Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see paragraph [0118]).  
Regarding claims 4, 14, 20, 21, 30, 36, and 105-114, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently improve patient symptoms as described in the instant claims regarding FEV1, COPD questionnaire, exacerbation rate, and FVC
	Koike et al do not describe the specific doses or dose intervals of the instant claims. Koike et al do not describe administering benralizumab to a patient using two or more therapeutic agents, wherein the agents can be a corticosteroid and a LABA, or a LABA and a LAMA. 
	Arron et al describe the treatment of COPD with benralizumab in patients that use an inhaled corticosteroid and a LABA (see claim 23, 107 and paragraphs [0010], [0079] and [0278]), or LABA and a LAMA (see paragraph [0010]).  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al and apply the method to the treatment of patients using other therapies et al because a medical professional would be motivated to identify the most effective treatment for COPD, and Arron provides one possible combination treatment regimen to treat COPD. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were 
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The instant claim doses overlap and/or are close to the doses described in Koike et al and Gossage et al.  Further, MPEP 2144.05 states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The determination of specific combinations of common components in the instant composition, including the concentrations/doses, that would allow the method to function as claimed, requires only 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.       

1. COPD is a complex and heterogeneous disease with myriad symptoms and levels of severity that can make it challenging to manage. Applicant alleges unexpected results when administering 100 mg of benralizumab every four weeks for the first three doses, then every eight weeks, which caused a much larger rate reduction in annual exacerbation rate than patients on placebo. This could not have been optimized through routine experimentation.  
2. Arron references do not teach or suggest that patients, especially those with greater than or equal to 300 eosinophils per microliter would benefit from the dosing regimen of the instant claims. 
3. Arron discloses benralizumab as one among a laundry list of TH2 pathway inhibitors in paragraph [0026]. One of skill in the art would not be motivated to particularly select benralizumab from the list.   
4. Applicant has found that patients, especially those with greater than or equal to 300 eosinophils per microliter and who received 100 mg of benralizumab every 4 weeks for the first 3 doses then once every 8 weeks, experienced a much larger reduction in moderate to severe acute exacerbation rate, whereas patients with lower eosinophils did not show such dramatic improvement. This is not simply showing that treatment is better than no treatment. Instead, these are unexpected results showing surprising benefit in patients receiving benralizumab. Applicant points to Table 2 and Figure 2 to show that greater than 300 eosinophils shows surprising evidence of benefit from benralizumab treatment. 


1. Koike provides a method to treat COPD patients with certain levels of eosinophils, using doses that are similar to the instant claims. Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]). As stated in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). One of skill in the art would absolutely expect improvement of COPD with a known treatment for COPD (i.e. benralizumab) as compared to a placebo (i.e. a substance which has no therapeutic value). Since treatment itself would not be unexpected, the question is whether identifying the most effective dosing regimen would be obvious to one of skill in the art. According to MPEP 716.02(c), whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Here, the evidence shows that treatment is better than no treatment. There is no particular evidence presented that suggests it would be unexpected for a treatment to work, when it is known to treat COPD. Applicant has therefore provided only a conclusory statement about the optimizing of ranges, without sufficient evidence to support criticality of the dosing schedule presented. As indicated by MPEP 2145, a showing of unexpected results must be based on evidence, not argument or speculation. In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997) (conclusory statements that claimed compound possesses unusually low immune response or unexpected biological activity that is unsupported by comparative data held insufficient to overcome prima facie case of obviousness). Further, MPEP 2144.05 states that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
2. Applicant is arguing the merits of the references individually, even though they are presented as teaching the instant invention as a whole. According to MPEP 2145, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). This is because "[T]he test for obviousness is what the combined teachings of the 
3. Arron provides a limited set of choices for the TH2 inhibitor, and explicitly combines those choices with a limited number of choices for one, two, three, or more therapeutic agents (see e.g. paragraph [0010]), for the treatment of COPD. Each combination of choices is explicitly anticipated as if they had been named individually. MPEP 2131.02 states that when the species is clearly named in a reference, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). Further, the combination of Arron with Koike, when taken as a whole, would direct one of skill in the art to use benralizumab for treating COPD. 
4. Applicant is alleging unexpected results based on the selection of the patients with 300 eosinophils/ul or greater. Applicant relies on a larger benefit to patients receiving benralizumab at 100 mg when they have over 300 eosinophils/microliter. As stated in MPEP 716.02, any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). First, the claims do not require the level of exacerbation rate reduction that is described as “unexpected”. The claims are directed to any rate reduction of “at least 30%”. All of the treatments that are shown in Table 2 and Figure 2 meet this requirement, including for those that have less than 300 eosinophils/ microliter. It is reasonable to expect one of skill in the art to optimize treatment that is known to work for all of the patients in Table 2 and Figure 2, in order to identify the patients for which the effect may be greatest. Second, the dosing and eosinophil levels are both named in the reference, which would provide one of skill in the art with a reasonable expectation that the optimal dosing could be found within the named dosing range and eosinophil values, which would require only routine testing that is regularly performed by medical professionals. As stated in the rejection above, the subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see paragraph [0144]). Koike et al describe administration of a dose of at 1-20 mg (see paragraph [0109], [0110]) or at least 120 micrograms (see paragraph [0112]).  Koike does not provide the exact dosing regimen of the instant claims, although there is a recitation of 0.0001 mg/kg to 100 mg/kg, which would encompass the instant dose range (see e.g. paragraph [0109]).  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
The rejection of claims 1, 2, 4, 10, 14, 30, 36, 45, and 104-114 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,501,176 B2 (referred to as “Koike”, also published as US 2012/0148575) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims. Although the claims at issue are not identical, they are not patentably distinct. 
The instant claims are drawn to a method of treating COPD, reducing the exacerbation rate of COPD, and increasing forced expiratory volume in a COPD patient, comprising administering to the patient benralizumab or antigen binding fragment thereof. Claim 1 and its dependent claims are drawn to administration of a dose of 100 mg.  The patient can have a blood eosinophil count of at least 200, 300, or 400 eosinophils/microL prior to administration. The exacerbation rate can be reduced by at least 
Regarding claims 1, 2, 4, 10, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 1-8 and column 7). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see columns 40-45). Koike et al describe administration of a dose of at 1-20 mg (see columns 23 and 24) or at least 120 micrograms (see columns 23 and 24).   
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see column 23).  
Regarding claims 4, 14, 30, 36, and 104-115, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently improve patient symptoms as described in the instant claims regarding FEV1, COPD questionnaire, exacerbation rate, and FVC. 
	Koike et al do not describe the specific doses, dose intervals, or subcutaneous administration of the instant claims.
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al because a medical professional would be motivated to identify the most effective treatment for COPD. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The method of Koike et al recognizes the ability of benralizumab to treat COPD, the possibility of at least two doses of benralizumab to treat disease, and provides the eosinophil/ml characteristics to identify the patients in need of treatment. To arrive at the instant method, a medical professional would only need to perform routine testing to determine the doses and administration intervals that are most effective for the patient population. The skilled artisan would be motivated to perform this testing in order to provide the most effective and efficient treatment of COPD. Further, administration through subcutaneous methods is well known and often practiced among medical professionals, and would be a 
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The instant claim doses overlap and/or are close to the doses described in Koike et al.  Further, MPEP 2144.05 states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The determination of specific combinations of common components in the instant composition, including the concentrations/doses, that would allow the method to function as claimed, requires only routine experimentation for one of ordinary skill in the art. Therefore, given that combination of the claimed components has been previously described, without specific evidence that the indicated concentrations are critical to the formulation, the identification of these properties will not render the subject matter patentable.  
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known 
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."  


The rejection of claims 1, 2, 4, 10, 14, 30, 36, 45, 93 and 104-114 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,501,176 B2 (referred to as “Koike”, also published as US 2012/0148575) in view of Gossage et al (US 2012/0328606 A1; filed 5/17/12; published 12/27/12) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims. 
 The applied Gossage et al reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with  35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  See generally MPEP § 706.02(l)(1) and § 706.02(l)(2).  

Regarding claims 1, 2, 4, 10, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 1-8 and column 7). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see columns 40-45). Koike et al describe administration of a dose of at 1-20 mg (see columns 23 and 24) or at least 120 micrograms (see columns 23 and 24).   
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see column 23).  
Regarding claims 4, 14, 30, 36 and 104-114, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently improve patient symptoms as described in the instant claims regarding FEV1, COPD questionnaire, exacerbation rate, and FVC. 
Koike et al do not describe the specific doses, dose intervals, or subcutaneous administration of the instant claims. Koike et al do not describe administering benralizumab to a patient using an inhaled corticosteroid and a LABA. 
Gossage et al describe the treatment of COPD with benralizumab in patients that use an inhaled corticosteroid and a LABA (see claim 23 and paragraph [0278]).  Further, Gossage et al describe that the dose may be about 10 mg, about 30 mg, or about 100 mg (see paragraph [0250]). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al in light of the disclosure of Gossage et al because a medical professional would be motivated to identify the most effective treatment for COPD, and Gossage provides one possible treatment regimen to treat COPD. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the 
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The instant claim doses overlap and/or are close to the doses described in Koike et al and Gossage et al.  Further, MPEP 2144.05 states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."  

The rejection of claims 1, 2, 4, 10, 14, 30, 36, 45, and 104-114 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,501,176 B2 (referred to as “Koike”, also published as US 2012/0148575) in view of Ghazi et al (Expert Opin Biol Ther. 2012 January; 12(1): 113–118) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims.

Regarding claims 1, 2, 4, 8-10, 78, and 79, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 1-8 and column 7). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see columns 40-45). Koike et al describe administration of a dose of at 1-20 mg (see columns 23 and 24) or at least 120 micrograms (see columns 23 and 24).   
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see column 23).  
Regarding claims 4, 14, 20, 21, 30, 36, and 104-114, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently improve patient symptoms as described in the instant claims regarding FEV1, COPD questionnaire, exacerbation rate, and FVC
Koike et al do not describe the specific doses or dose intervals of the instant claims.  Koike et al do not describe subcutaneous administration. 
Ghazi et al describe subcutaneous administration of benralizumab at 25 mg and 100 mg on days 0, 28 (4 weeks), and 56 (8 weeks) (see page 4). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al using the disclosure of Ghazi et al because a medical professional would be motivated to identify the most effective dosing and schedule for the treatment of disease. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation 
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  The instant claim doses overlap and/or are close to the doses described in Koike et al.  Further, MPEP 2144.05 states that “generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The determination of specific combinations of common components in the instant composition, including the concentrations/doses, that would allow the method to function as claimed, requires only 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.    
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."  

The rejection of claims 1, 2, 4, 10-11, 14, 30, 36, 45, and 104-114 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,501,176 B2 (referred to as “Koike”, also published as US 2012/0148575) in view of Ghazi et al (Expert Opin Biol Ther. 2012 January ; 12(1): 113–118) and further in view of NCT01227278 Clinical Trial (downloaded from https://clinicaltrials.gov/archive/NCT01227278/2010_10_22; archived version for update from 10/22/2010) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims.

Regarding claims 1, 2, 4, 10, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 1-8 and column 7). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see columns 40-45). Koike et al describe administration of a dose of at 1-20 mg (see columns 23 and 24) or at least 120 micrograms (see columns 23 and 24).   
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see column 23).  
Regarding claims 4, 14, 30, 36, and 104-114, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently improve patient symptoms as described in the instant claims regarding FEV1, COPD questionnaire, exacerbation rate, and FVC
	Koike et al do not describe the specific doses or dose intervals of the instant claims.  Koike et al do not describe subcutaneous administration. Koike does not describe administration to a patient with severe or very severe COPD.
Ghazi et al describe subcutaneous administration of benralizumab at 25 mg and 100 mg on days 0, 28 (4 weeks), and 56 (8 weeks) (see page 4). 
The NCT01227278 Clinical Trial describes administration of MEDI-563 to subjects with moderate-to-severe COPD who exhibit eosinophilia. Patients with severe COPD are therefore included in the trial. The dosing includes a subcutaneous injection every 4 weeks and every 8 weeks (see entire document). 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al using the 
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.             
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined."  


The rejection of claims 1, 2, 4, 10-11, 14, 30, 36, 45, 93 and 94 on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,501,176 B2 (referred to as “Koike”, also published as US 2012/0148575) in view of Arron et al (US 2012/0156194 A1; filed 12/16/11; published 6/21/12) is maintained. The rejection of claims 8-9, 20-21, 48, and 78-80 is rendered moot by cancellation of the claims.  
The instant claims are drawn to a method of treating COPD, reducing the exacerbation rate of COPD, and increasing forced expiratory volume in a COPD patient, comprising administering to the patient benralizumab or antigen binding fragment thereof. Claim 1 and its dependent claims are drawn to administration of a dose of 100 mg.  The patient can have a blood eosinophil count of at least 200, 300, or 400 eosinophils/microL prior to administration. The exacerbation rate can be reduced by at least 30%, and within a year from first administration. The method can increase the patient’s FEV1 and/or FVC, and can improve symptoms on a COPD questionnaire. The method can comprise administration of two doses of benralizumab. The dose of the benralizumab can be 10 or 30 mg. The dosing interval can comprise at least one 4 week and at least one 8 week interval.  The administration can be subcutaneous. The patient may use inhaled corticosteroids and a LABA, or a LABA and a LAMA. 
Regarding claims 1, 2, 4, 10, Koike et al describe a method of reducing the numbers of eosinophils in a human subject to treat COPD by administering MEDI-563, which is another name for benralizumab (see claims 1-8 and column 7). The subject’s pre-administration eosinophils can be at least 200, 300, or 400 eosinophils/microL (see columns 40-45). Koike et al describe administration of a dose of at 1-20 mg (see columns 23 and 24) or at least 120 micrograms (see columns 23 and 24).   
Regarding claim 45, the administration of benralizumab can be followed by a second administration (see column 23).  
Regarding claims 4, 14, 30, 36, and 104-114, the method of Koike et al meets the limitations set forth in the steps for administration and eosinophil count.  Therefore the method would inherently improve patient symptoms as described in the instant claims regarding FEV1, COPD questionnaire, exacerbation rate, and FVC
	Koike et al do not describe the specific doses or dose intervals of the instant claims. Koike et al do not describe administering benralizumab to a patient using two or more therapeutic agents, wherein the agents can be a corticosteroid and a LABA, or a LABA and a LAMA. 

It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to optimize the dosing concentration and intervals in the method of Koike et al and apply the method to the treatment of patients using other therapies et al because a medical professional would be motivated to identify the most effective treatment for COPD, and Arron provides one possible combination treatment regimen to treat COPD. The Supreme Court set forth in KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), that if the scope and content of the prior art included a similar or analogous product, with differences between the claimed invention and prior art that were encompassed in known variation or in a principle known in the art, and one of ordinary skill in the art could have combined the elements as claimed by known methods, the claimed variation would have been predictable in to one of ordinary skill in the art. The method of Koike et al recognizes the ability of benralizumab to treat COPD, the possibility of at least two doses of benralizumab to treat disease, and provides the eosinophil/ml characteristics to identify the patients in need of treatment. Arron et al provides guidance regarding the patient population that may benefit from an added administration of benralizumab.  Combining the two methods, a medical professional can engage in in routine testing to determine the doses and administration schedules and intervals that are most effective for the patient population. The skilled artisan would be motivated to perform this testing in order to provide the most effective and efficient treatment of COPD. Thus, the combination of prior art reference as provided a prima facie case of obviousness, absent convincing evidence to the contrary.
In addition, MPEP 2144.05 states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of “50 to 100 Angstroms” considered prima facie obvious in view of prior art reference teaching that “for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms].” The court stated that “by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.”). 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. It would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results. Thus, the combination of prior art references as combined provided a prima facie case of obviousness, absent convincing evidence to the contrary.            
Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it 

Applicant’s Arguments
With regard to all of the above rejections on the ground of nonstatutory double patenting, Applicant has requested that the rejections be held in abeyance until patentable subject matter is identified. 
Applicant is reminded that a rejection under double patenting precludes the identification of allowable subject matter.  Applicant has not filed a terminal disclaimer, and the claims remain rejected for reasons set forth above. 
It is strongly advised that Applicants file any Terminal Disclaimer by using eTerminalDisclaimer (http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp) in EFS-Web.  The new eTerminal Disclaimer provides applicants with many advantages and promotes greater efficiency in the patent examination process. This web-based eTerminal Disclaimer can be filled out completely online through web-screens and no EFS-Web fillable forms are required. eTerminal Disclaimers are auto-processed and approved immediately upon submission if the request meets all of the requirements.  This is especially important for a Terminal Disclaimer filed after final.
Fees must be paid immediately which will then provide users more financial flexibility.  A paper filed Terminal Disclaimer requires a fee but does not guarantee a Terminal Disclaimer approval. Each eTerminal Disclaimer filed requires a single terminal disclaimer fee, but can include up to 50 “reference applications” and 50 “prior patents”.
See http://www.uspto.gov/patents/process/file/efs/guidance/eTD-QSG.pdf for instructions. For assistance with filing an eTerminal Disclaimer, or to suggest improvements, please call the Patent Electronic Business Center at 866-217-9197 (toll free) or send an email to EBC@uspto.gov. 


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA K MCCOLLUM/              Examiner, Art Unit 1646                                                                                                                                                                                          	1/14/22